FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                                 O n 1 5 2010
                                                                                   Clefit U.S. Distnct & Bankruptcy
Antonio Colbert,                                                                  Courts for the District of Columbia

                Plaintiff,             1
                                       )
       v.                                      Civil Action No.
                                       1                                   i 3 Ii'94
                                       1
Office of the Clerk of
Southern District of Ohio,

                Defendant.             1

                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. 5 1915(e)(2)(B)(ii) (requiring dismissal of a complaint upon a

determination that it fails to state a claim upon which relief can be granted).

       Plaintiff, a District of Columbia resident, sues the Clerk of Court for the Southern District

of Ohio for allegedly refusing to send him "adequit (sic) forms for my case against PNC Bank."

Compl. at 2. Although he pleads no injury, plaintiff seeks $1 million in damages. The complaint

is devoid of a cognizable claim. A separate Order of dismissal accompanies this Memorandum

Ovinion.


Date: October
                 r+-
                s,    20 10